UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1628



SARA E. PARKER,

                                                Plaintiff - Appellant,

          versus


HOMESTEAD STUDIO SUITES HOTEL,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-05-69-5)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sara E. Parker, Appellant Pro Se. Brian David Darer, PARKER, POE,
ADAMS & BERNSTEIN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sara   E.   Parker    appeals     the   district       court’s    order

dismissing her housing discrimination action based on res judicata.

We   have   reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court. See Parker v. Homestead Studio Suites Hotel, No. CA-05-69-5

(E.D.N.C. May 13, 2005).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                      - 2 -